Both plaintiff and defendants have applied for a rehearing.
In his application for rehearing, Horace Patin, tutor, complains of our ruling that the minor Raymond Patin was only partially dependent on the decedent Joe Johnson. We have carefully reconsidered the case and have carefully reconsidered the briefs, both the original briefs and applicant's brief, on the application. We do not find any error committed by us. The application for rehearing on behalf of Horace Patin, tutor, is refused.
In their application for rehearing, the defendants, T. L. James  Co., Inc., and its insurer, the National Surety Corporation, contend that we erred (1) in holding that the claim of the mother of decedent, Sophie Braud Johnson, did not foreclose the claim of the minor, Raymond Patin, and (2) in holding that Raymond Patin was a member of decedent's, Joe Johnson's, family.
The complaint of applicants relative to the first assignment of error seems to be levelled at our reversing our former ruling in Lunkin v. Triangle Farms, 24 So.2d 213, and relying on the case of Hamilton v. Consolidated Underwriters, La. App.,21 So.2d 432, for the present decision. We have again examined the record, together with the briefs, and we must say that it appears to us that the reasons given in the *Page 59 
Hamilton case are sounder in law and principle than ours in the Lunkin case.
The applicants also complain about our statement relative to the Williams v. Jahncke Service, Inc., La. App., 38 So.2d 400, and have furnished us with a certified copy of the application for writs of certiorari to the Orleans Court of Appeal, wherein it is shown that the writ is based entirely on other matters. Regardless of our error committed in our opinion in believing that the application for the writ was based on the question of "other dependents" being foreclosed by a dependent parent entitled to compensation, we now choose to follow the Hamilton case, supra.
With regard to the second assignment of error, we do not find any merit. We feel that our holding is correct for the reasons stated in the opinion.
The application of defendants is refused. Both applications for rehearing are refused.